




Second Amendment To Credit Agreement
This Second Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of October 11, 2011, by and among FCStone Financial, Inc., an Iowa
corporation (the “Borrower”), INTL FCStone Inc., as a Guarantor, the financial
institutions party to this Amendment, as lenders (the “Lenders”), and Bank of
Montreal, Chicago Branch, as administrative agent (the “Administrative Agent”).
Preliminary Statements
A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into a certain Credit Agreement dated as of December 2, 2010, as amended
(the “Credit Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms have in the Credit Agreement.
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 2.
Amendment.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    The defined terms “Borrowing Base”, “Borrowing Limit” and “Termination
Date” appearing in Section 5.1 of the Credit Agreement shall be amended and
restated to read in their entirety as follows:
“Borrowing Base” means, as of any time it is to be determined, the sum of:
(a) the sum of:
(i) 95% of the sum of (A) the aggregate amount of all obligations of all Sellers
under Eligible Repurchase Agreements to repurchase from the Borrower all
Qualified Commodities (other than Qualified Commodities consisting of Sorghum)
sold by the Sellers to the Borrower under the Eligible Repurchase Agreements,
plus (B) an amount equal to 90% of the Hedging Value of all Hedging Agreements
maintained in an Eligible Hedging Account with respect to such Qualified
Commodities, minus (C) the Concentration Limit; plus
(ii) the lesser of (A) $15,000,000 when taken together with the amounts set
forth in clause (b)(ii) of this definition and (B) 89% of the aggregate amount
of all obligations of all Sellers under Eligible Repurchase Agreements to
repurchase from the Borrower all Qualified Commodities consisting of Sorghum
sold by the Sellers to the Borrower under the Eligible Repurchase Agreements,




--------------------------------------------------------------------------------




provided that the amount included in the Borrowing Base pursuant to this
clause (a) shall not at any time exceed 90% of the sum of (i) the market value
at such time of all Eligible Commodities purchased by the Borrower under all
Eligible Repurchase Agreements, plus (ii) the Hedging Value of all Hedging
Agreements maintained in an Eligible Hedging Account with respect to such
Eligible Commodities, minus (iii) the Concentration Limit; plus
(b) the sum of:
(i) 95% of the sum of (A) the aggregate principal amount of all payment
obligations of all Sellers under Eligible Loan Receivables secured by Qualified
Commodities (other than Qualified Commodities consisting of Sorghum) owed to the
Borrower, plus (B) an amount equal to 90% the Hedging Value of all Hedging
Agreements maintained in an Eligible Hedging Account with respect to such
Eligible Loan Receivables, minus (c) the Concentration Limit, plus
(ii) the lesser of (A) $15,000,000 when taken together with the amounts set
forth in clause (a)(ii) of this definition and (B) 89% of the aggregate
principal amount of all payment obligations of all Sellers under Eligible Loan
Receivables secured by Qualified Commodities consisting of Sorghum owed to the
Borrower,
provided that the amount included in the Borrowing Base pursuant to this
clause (b) at any time may not exceed 90% of the (i) market value at such time
of all Eligible Commodities pledged to the Borrower as collateral security for
the Eligible Loan Receivables, plus (ii) and the Hedging Value of all Hedging
Agreements maintained in an Eligible Hedging Account with respect to such
Eligible Commodities, minus (iii) the Concentration Limit;
provided that (i) the Administrative Agent shall have the right upon five (5)
Business Days' notice to the Borrower to reduce the foregoing advance rates in
its reasonable discretion based on results from any field audit or appraisal of
the Collateral and (ii) the Borrowing Base shall be computed only as against and
on so much of such Collateral as is included on the Borrowing Notice
substantially in the form of Exhibit A attached hereto furnished from time to
time by the Borrower pursuant to this Agreement and, if required by the
Administrative Agent pursuant to any of the terms hereof or any Collateral
Document, as verified by such other evidence reasonably required to be furnished
to the Administrative Agent pursuant hereto or pursuant to any such Collateral
Document.
“Borrowing Limit” means, at any time the same is determined (including, at the
option of the Administrative Agent, daily computations of the value of Eligible
Commodities and Hedging Value of all Hedging Agreements), an amount equal to the
lesser of:
(i) the Borrowing Base as then determined and computed, and
(ii) the sum of:
(A) 85% of (1) the market value at such time of all Eligible




--------------------------------------------------------------------------------




Commodities (other than Eligible Commodities consisting of Sorghum) purchased by
the Borrower under all Eligible Repurchase Agreements, plus (2) the Hedging
Value of all Hedging Agreements maintained in an Eligible Hedging Account with
respect to all Eligible Commodities (including Sorghum), minus (3) the
Concentration Limit; plus
(B) 85% of (1) the market value at such time of all Eligible Commodities (other
than Eligible Commodities consisting of Sorghum) pledged to the Borrower as
collateral security for the Eligible Loan Receivables, plus (2) the Hedging
Value of all Hedging Agreements maintained in an Eligible Hedging Account with
respect to all Eligible Commodities (including Sorghum), minus (3) the
Concentration Limit; plus
(C) the lesser of:
(1) $15,000,000, and
(2) the sum of:
(I) 80% of the market value at such time of all Eligible Commodities consisting
of Sorghum purchased by the Borrower under all Eligible Repurchase Agreements;
plus
(II) 80% of the market value at such time of all Eligible Commodities consisting
of Sorghum pledged to the Borrower as collateral security for the Eligible Loan
Receivables.
“Termination Date” means October 9, 2012, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.
1.2.    Clause (d) of the defined term “Eligible Commodities” appearing in
Section 5.1 of the Credit Agreement shall be amended and restated to read in its
entirety as follows:
(d)    if such Qualified Commodity is subject to an Agreement to Pledge, then
the Borrower shall have delivered an original warehouse receipt with all
necessary endorsements no later than one (1) Business Day after the
Administrative Agent has advanced a Loan in reliance upon such Agreement to
Pledge;
1.3.    Section 5.1 of the Credit Agreement shall be and hereby is amended by
inserting a defined in its appropriate alphabetical order, which such defined
term shall read as follows:
“Concentration Limit” means the aggregate amount by which (a) the obligations of
each Seller (including each such Seller's Subsidiaries and Affiliates) to
repurchase Qualified Commodities immediately following the consummation of the
applicable Eligible Repurchase Agreement or the amount of the initial loans and
advances made to each Seller (including each such Seller's Subsidiaries and
Affiliates) in connection with the applicable Eligible Loan Agreement, as the
case may be, exceeds $13,500,000, plus (b) the Borrower's loans and advances to
each such Seller (including advances set forth in clause (a) above) exceeds
$18,000,000.




--------------------------------------------------------------------------------




1.4.    Section 8.9(g) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:
(g)    the Borrower's loans and advances to Sellers pursuant to Repurchase
Agreements or Loan Agreements; and
1.5.    Exhibit A of the Credit Agreement shall be amended and restated in its
entirety in the form of Exhibit A attached hereto.
Section 2.
Conditions Precedent.

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:
2.1.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.
2.2.    The Administrative Agent shall have received copies of the certificates
of good standing for the Borrower and the Guarantor (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of the state
of its incorporation or organization.
2.3.    The Administrative Agent shall have received copies of all amendments
and supplements to the Borrower's and the Guarantor's articles of incorporation
and bylaws (or comparable organizational documents) since December 2, 2010,
certified in each instance by its Secretary or Assistant Secretary;
2.4.    The Administrative Agent shall have received a fully executed copy of
the fee letter dated as the date hereof between the Administrative Agent and the
Borrower, and all fees pursuant to such fee letter shall have been received by
the Administrative Agent.
2.5.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3.
Representations.

3.1.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except to the extent that such
representations and warranties relate to an earlier date) and (b) it is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
3.2.    Since December 2, 2010, there has been no amendments, modifications,
supplements or restatements to the Borrower's or Guarantor's articles of
incorporation and bylaws (or comparable organizational documents), except for
such amendments or supplements delivered to the Administrative Agent in
accordance with Section 2 of this Amendment, and such articles of incorporation
and bylaws (or comparable organizational documents) are in full force and effect
on the date hereof.
3.3.    There has been amendment, modifications, supplements or restatements to
the Borrower's and Guarantor's resolutions delivered to the Administrative Agent
in connection with the Credit Agreement




--------------------------------------------------------------------------------




and such resolutions have not been revoked and are in full force and effect as
of the date hereof.
Section 4.
Miscellaneous.

4.1.    The Borrower heretofore executed and delivered to the Administrative
Agent the Security Agreement and certain other Collateral Documents. The
Borrower hereby acknowledges and agrees that the Liens created and provided for
by the Collateral Documents continue to secure, among other things, the
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Administrative Agent
thereunder, the obligations of the Borrower thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.
4.2.    Except as specifically amended herein, the Credit Agreement, including
without limitation the Guarantees set forth in Section 12 thereof, shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
4.3.    The Borrower agrees to pay on demand all out of pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent; provided, that
such fees and expenses of counsel in connection with this Amendment shall not
exceed $5,000.
4.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as an original. This Amendment shall be governed by the internal laws
of the State of Illinois.
[Remainder Left Intentionally Blank]






--------------------------------------------------------------------------------




This Second Amendment to Credit Agreement is entered into as of the date and
year first above written.
“Borrower”
FCStone Financial, Inc.
By
/s/ Michael J. Knobbe

Name Michael J. Knobbe
Title President


By /s/ Bruce Fields
Name Bruce Fields
Title Chief Operating Officer


“Guarantor”


INTL FCStone Inc.
By
/s/ Sean O'Connor

Name Sean O'Connor
Title Chief Executive Officer
By /s/ Scott J. Branch
Name Scott J. Branch
Title Chief Operating Officer




--------------------------------------------------------------------------------






Accepted and agreed to.
Bank of Montreal, Chicago Branch, as Administrative Agent and a Lender
By
/s/ Scott M. Ferris

Name Scott M. Ferris
Title Managing Director


CoBank, ACB, as a Lender
By /s/ Bert D. Johnson
Name Bert D. Johnson
Title Vice President








